1
2
3
4
5
6
7
8
9
10
11                         UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13
14   FOREVER FOUNDATIONS &                    Case No. 8:21-cv-00279-DOC-JDEx
     FRAME, LLC, a California limited
15   liability company,
                                              PROTECTIVE ORDER
16                   Plaintiff,
17
     v.
18
     SERTA SIMMONS BEDDING, LLC
19   a Delaware limited liability company;
     and DOES 1 through 10, inclusive,
20
                     Defendants.
21
22
23
24         Pursuant to the parties’ Stipulation (Dkt. 13), and for good cause shown, the
25   Court finds and orders as follows.
26   ///
27   ///
28
                                                                     PROTECTIVE ORDER;
                                                                    8:21-cv-00279-DOC-JDE
1           Having considered the Stipulation of the parties for a Protective Order, and
2    GOOD CAUSE APPEARING, the Court now orders as follows:
3           The parties acknowledge that this Order does not confer blanket protections
4    on all disclosures or responses to discovery and that the protection it affords from
5    public disclosure and use extends only to the limited information or items that are
6    entitled to confidential treatment under the applicable legal principles.
7    1.     GOOD CAUSE STATEMENT
8           This action is likely to involve commercial, financial, and/or proprietary
9    information for which special protection from public disclosure and from use for
10   any purpose other than prosecution of this action is warranted. Such confidential
11   and proprietary materials and information consist of, among other things,
12   confidential business or financial information, information regarding confidential
13   business practices, or other confidential research, development, or commercial
14   information (including information implicating privacy rights of third parties),
15   information otherwise generally unavailable to the public, or which may be
16   privileged or otherwise protected from disclosure under state or federal statutes,
17   court rules, case decisions, or common law. Accordingly, to expedite the flow of
18   information, to facilitate the prompt resolution of disputes over confidentiality of
19   discovery materials, to adequately protect information the parties are entitled to
20   keep confidential, to ensure that the parties are permitted reasonable necessary uses
21   of such material in preparation for and in the conduct of trial, to address their
22   handling at the end of the litigation, and serve the ends of justice, a protective order
23   for such information is justified in this matter. It is the intent of the parties that
24   information will not be designated as confidential for tactical reasons and that
25   nothing be so designated without a good faith belief that it has been maintained in a
26   confidential, non-public manner, and there is good cause why it should not be part
27   of the public record of this case.
28
                                                 -1-
                                                             [PROPOSED] PROTECTIVE ORDER;
                                                                       8:21-cv-00279-DOC-JDE
1    2.    ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
2          The parties further acknowledge, as set forth in Section 14.3, below, that this
3    Stipulated Protective Order does not entitle them to file confidential information
4    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
5    and the standards that will be applied when a party seeks permission from the court
6    to file material under seal. There is a strong presumption that the public has a right
7    of access to judicial proceedings and records in civil cases. In connection with non-
8    dispositive motions, good cause must be shown to support a filing under seal. See
9    Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
10   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
11   Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
12   stipulated protective orders require good cause showing), and a specific showing of
13   good cause or compelling reasons with proper evidentiary support and legal
14   justification, must be made with respect to Protected Material that a party seeks to
15   file under seal. The parties’ mere designation of Disclosure or Discovery Material
16   as CONFIDENTIAL does not—without the submission of competent evidence by
17   declaration, establishing that the material sought to be filed under seal qualifies as
18   confidential, privileged, or otherwise protectable—constitute good cause.
19         Further, if a party requests sealing related to a dispositive motion or trial,
20   then compelling reasons, not only good cause, for the sealing must be shown, and
21   the relief sought shall be narrowly tailored to serve the specific interest to be
22   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
23   2010). For each item or type of information, document, or thing sought to be filed
24   or introduced under seal, the party seeking protection must articulate compelling
25   reasons, supported by specific facts and legal justification, for the requested sealing
26   order. Again, competent evidence supporting the application to file documents
27   under seal must be provided by declaration.
28
                                                -2-
                                                                        PROTECTIVE ORDER;
                                                                       8:21-cv-00279-DOC-JDE
1           Any document that is not confidential, privileged, or otherwise protectable in
2    its entirety will not be filed under seal if the confidential portions can be redacted.
3    If documents can be redacted, then a redacted version for public viewing, omitting
4    only the confidential, privileged, or otherwise protectable portions of the document,
5    shall be filed. Any application that seeks to file documents under seal in their
6    entirety should include an explanation of why redaction is not feasible.
7    3.     DEFINITIONS
8           4.1    Action: this pending federal lawsuit, Forever Foundations & Frame,
9    LLC v. Serta Simmons Bedding, LLC, Case No. 8:21-cv-00279-DOC-JDE.
10          4.2    Challenging Party: a Party or Non-Party that challenges the
11   designation of information or items under this Order.
12          4.3    “CONFIDENTIAL” Information or Items: information (regardless of
13   how it is generated, stored or maintained) or tangible things that qualify for
14   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
15   the Good Cause Statement.
16          4.4    Counsel: Outside Counsel of Record and House Counsel (as well as
17   their support staff).
18          4.5    Designating Party: a Party or Non-Party that designates information or
19   items that it produces in disclosures or in responses to discovery as
20   “CONFIDENTIAL.”
21          4.6    Disclosure or Discovery Material: all items or information, regardless
22   of the medium or manner in which it is generated, stored, or maintained (including,
23   among other things, testimony, transcripts, and tangible things), that are produced
24   or generated in disclosures or responses to discovery.
25          4.7    Expert: a person with specialized knowledge or experience in a matter
26   pertinent to the litigation who has been retained by a Party or its counsel to serve as
27   an expert witness or as a consultant in this Action.
28   ///
                                                -3-
                                                                        PROTECTIVE ORDER;
                                                                       8:21-cv-00279-DOC-JDE
1          4.8     House Counsel: attorneys who are employees of a party to this Action.
2    House Counsel does not include Outside Counsel of Record or any other outside
3    counsel.
4          4.9    Non-Party: any natural person, partnership, corporation, association or
5    other legal entity not named as a Party to this action.
6          4.10 Outside Counsel of Record: attorneys who are not employees of a
7    party to this Action but are retained to represent a party to this Action and have
8    appeared in this Action on behalf of that party or are affiliated with a law firm that
9    has appeared on behalf of that party, and includes support staff.
10         4.11 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13         4.12 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15         4.13 Professional Vendors: persons or entities that provide litigation
16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19         4.14 Protected Material: any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL.”
21         4.15    Receiving Party: a Party that receives Disclosure or Discovery
22   Material from a Producing Party.
23   4.    SCOPE
24         The protections conferred by this Stipulation and Order cover not only
25   Protected Material (as defined above), but also (1) any information copied or
26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
27   compilations of Protected Material; and (3) any testimony, conversations, or
28   presentations by Parties or their Counsel that might reveal Protected Material.
                                               -4-
                                                                       PROTECTIVE ORDER;
                                                                      8:21-cv-00279-DOC-JDE
1          Any use of Protected Material at trial shall be governed by the orders of the
2    trial judge and other applicable authorities. This Order does not govern the use of
3    Protected Material at trial.
4    5.    DURATION
5          Once a case proceeds to trial, information that was designated as
6    CONFIDENTIAL or maintained pursuant to this protective order used or
7    introduced as an exhibit at trial becomes public and will be presumptively available
8    to all members of the public, including the press, unless compelling reasons
9    supported by specific factual findings to proceed otherwise are made to the trial
10   judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
11   “good cause” showing for sealing documents produced in discovery from
12   “compelling reasons” standard when merits-related documents are part of court
13   record). Accordingly, the terms of this protective order do not extend beyond the
14   commencement of the trial.
15   6.    DESIGNATING PROTECTED MATERIAL
16         6.1    Exercise of Restraint and Care in Designating Material for Protection.
17   Each Party or Non-Party that designates information or items for protection under
18   this Order must take care to limit any such designation to specific material that
19   qualifies under the appropriate standards. The Designating Party must designate for
20   protection only those parts of material, documents, items or oral or written
21   communications that qualify so that other portions of the material, documents,
22   items or communications for which protection is not warranted are not swept
23   unjustifiably within the ambit of this Order.
24         Mass, indiscriminate or routinized designations are prohibited. Designations
25   that are shown to be clearly unjustified or that have been made for an improper
26   purpose (e.g., to unnecessarily encumber the case development process or to
27   impose unnecessary expenses and burdens on other parties) may expose the
28   Designating Party to sanctions.
                                               -5-
                                                                      PROTECTIVE ORDER;
                                                                     8:21-cv-00279-DOC-JDE
1          If it comes to a Designating Party’s attention that information or items that it
2    designated for protection do not qualify for protection, that Designating Party must
3    promptly notify all other Parties that it is withdrawing the inapplicable designation.
4          6.2    Manner and Timing of Designations. Except as otherwise provided in
5    this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
6    that qualifies for protection under this Order must be clearly so designated before
7    the material is disclosed or produced.
8          Designation in conformity with this Order requires:
9                 (a) for information in documentary form (e.g., paper or electronic
10   documents, but excluding transcripts of depositions or other pretrial or trial
11   proceedings), that the Producing Party affix at a minimum, the legend
12   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
13   contains protected material. If only a portion of the material on a page qualifies for
14   protection, the Producing Party also must clearly identify the protected portion(s)
15   (e.g., by making appropriate markings in the margins).
16         A Party or Non-Party that makes original documents available for inspection
17   need not designate them for protection until after the inspecting Party has indicated
18   which documents it would like copied and produced. During the inspection and
19   before the designation, all of the material made available for inspection shall be
20   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
21   documents it wants copied and produced, the Producing Party must determine
22   which documents, or portions thereof, qualify for protection under this Order. Then,
23   before producing the specified documents, the Producing Party must affix the
24   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
25   portion of the material on a page qualifies for protection, the Producing Party also
26   must clearly identify the protected portion(s) (e.g., by making appropriate markings
27   in the margins).
28   ///
                                               -6-
                                                                       PROTECTIVE ORDER;
                                                                      8:21-cv-00279-DOC-JDE
1                 (b) for testimony given in depositions that the Designating Party
2    identifies the Disclosure or Discovery Material on the record, before the close of
3    the deposition all protected testimony.
4                 (c) for information produced in some form other than documentary and
5    for any other tangible items, that the Producing Party affix in a prominent place on
6    the exterior of the container or containers in which the information is stored the
7    legend “CONFIDENTIAL.” If only a portion or portions of the information
8    warrants protection, the Producing Party, to the extent practicable, shall identify the
9    protected portion(s).
10         6.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
11   failure to designate qualified information or items does not, standing alone, waive
12   the Designating Party’s right to secure protection under this Order for such
13   material. Upon timely correction of a designation, the Receiving Party must make
14   reasonable efforts to assure that the material is treated in accordance with the
15   provisions of this Order.
16   7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
17         7.1.   Timing of Challenges. Any Party or Non-Party may challenge a
18   designation of confidentiality at any time that is consistent with the Court’s
19   Scheduling Order.
20         7.2    Meet and Confer. The Challenging Party shall initiate the dispute
21   resolution process under Local Rule 37-1 et seq.
22         7.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
23   joint stipulation pursuant to Local Rule 37-2.
24         7.4    The burden of persuasion in any such challenge proceeding shall be on
25   the Designating Party. Frivolous challenges, and those made for an improper
26   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
27   parties) may expose the Challenging Party to sanctions. Unless the Designating
28   Party has waived or withdrawn the confidentiality designation, all parties shall
                                               -7-
                                                                       PROTECTIVE ORDER;
                                                                      8:21-cv-00279-DOC-JDE
1    continue to afford the material in question the level of protection to which it is
2    entitled under the Producing Party’s designation until the Court rules on the
3    challenge.
4    8.    ACCESS TO AND USE OF PROTECTED MATERIAL
5          8.1     Basic Principles. A Receiving Party may use Protected Material that is
6    disclosed or produced by another Party or by a Non-Party in connection with this
7    Action only for prosecuting, defending or attempting to settle this Action. Such
8    Protected Material may be disclosed only to the categories of persons and under the
9    conditions described in this Order. When the Action has been terminated, a
10   Receiving Party must comply with the provisions of section 15 below (FINAL
11   DISPOSITION).
12         Protected Material must be stored and maintained by a Receiving Party at a
13   location and in a secure manner that ensures that access is limited to the persons
14   authorized under this Order.
15         8.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
16   otherwise ordered by the court or permitted in writing by the Designating Party, a
17   Receiving Party may disclose any information or item designated
18   “CONFIDENTIAL” only to:
19                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
20   well as employees of said Outside Counsel of Record to whom it is reasonably
21   necessary to disclose the information for this Action;
22                (b) the officers, directors, and employees (including House Counsel) of
23   the Receiving Party to whom disclosure is reasonably necessary for this Action;
24                (c) Experts (as defined in this Order) of the Receiving Party to whom
25   disclosure is reasonably necessary for this Action and who have signed the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                (d) the court and its personnel;
28                (e) court reporters and their staff;
                                                -8-
                                                                       PROTECTIVE ORDER;
                                                                      8:21-cv-00279-DOC-JDE
1                 (f) professional jury or trial consultants, mock jurors, and Professional
2    Vendors to whom disclosure is reasonably necessary for this Action and who have
3    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
4                 (g) the author or recipient of a document containing the information or
5    a custodian or other person who otherwise possessed or knew the information;
6                 (h) during their depositions, witnesses, and attorneys for witnesses, in
7    the Action to whom disclosure is reasonably necessary provided: (1) the deposing
8    party requests that the witness sign the form attached as Exhibit A hereto; and (2)
9    they will not be permitted to keep any confidential information unless they sign the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
11   agreed by the Designating Party or ordered by the court. Pages of transcribed
12   deposition testimony or exhibits to depositions that reveal Protected Material may
13   be separately bound by the court reporter and may not be disclosed to anyone
14   except as permitted under this Stipulated Protective Order; and
15                (i) any mediators or settlement officers and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
18         PRODUCED IN OTHER LITIGATION
19         If a Party is served with a subpoena or a court order issued in other litigation
20   that compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL,” that Party must:
22                (a) promptly notify in writing the Designating Party. Such notification
23   shall include a copy of the subpoena or court order;
24                (b) promptly notify in writing the party who caused the subpoena or
25   order to issue in the other litigation that some or all of the material covered by the
26   subpoena or order is subject to this Protective Order. Such notification shall include
27   a copy of this Stipulated Protective Order; and
28   ///
                                               -9-
                                                                        PROTECTIVE ORDER;
                                                                       8:21-cv-00279-DOC-JDE
1                 (c) cooperate with respect to all reasonable procedures sought to be
2    pursued by the Designating Party whose Protected Material may be affected. If the
3    Designating Party timely seeks a protective order, the Party served with the
4    subpoena or court order shall not produce any information designated in this action
5    as “CONFIDENTIAL” before a determination by the court from which the
6    subpoena or order issued, unless the Party has obtained the Designating Party’s
7    permission. The Designating Party shall bear the burden and expense of seeking
8    protection in that court of its confidential material and nothing in these provisions
9    should be construed as authorizing or encouraging a Receiving Party in this Action
10   to disobey a lawful directive from another court.
11   10.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12         PRODUCED IN THIS LITIGATION
13                (a) The terms of this Order are applicable to information produced by a
14   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
15   produced by Non-Parties in connection with this litigation is protected by the
16   remedies and relief provided by this Order. Nothing in these provisions should be
17   construed as prohibiting a Non-Party from seeking additional protections.
18                (b) In the event that a Party is required, by a valid discovery request, to
19   produce a Non-Party’s confidential information in its possession, and the Party is
20   subject to an agreement with the Non-Party not to produce the Non-Party’s
21   confidential information, then the Party shall:
22                (1) promptly notify in writing the Requesting Party and the Non-Party
23   that some or all of the information requested is subject to a confidentiality
24   agreement with a Non-Party;
25                (2) promptly provide the Non-Party with a copy of the Stipulated
26   Protective Order in this Action, the relevant discovery request(s), and a reasonably
27   specific description of the information requested; and
28   ///
                                              -10-
                                                                       PROTECTIVE ORDER;
                                                                      8:21-cv-00279-DOC-JDE
1                 (3) make the information requested available for inspection by the
2    Non-Party, if requested.
3                 (c) If the Non-Party fails to seek a protective order from this court
4    within 14 days of receiving the notice and accompanying information, the
5    Receiving Party may produce the Non-Party’s confidential information responsive
6    to the discovery request. If the Non-Party timely seeks a protective order, the
7    Receiving Party shall not produce any information in its possession or control that
8    is subject to the confidentiality agreement with the Non-Party before a
9    determination by the court. Absent a court order to the contrary, the Non-Party shall
10   bear the burden and expense of seeking protection in this court of its Protected
11   Material.
12   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
14   Protected Material to any person or in any circumstance not authorized under this
15   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
16   writing the Designating Party of the unauthorized disclosures, (b) use its best
17   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
18   person or persons to whom unauthorized disclosures were made of all the terms of
19   this Order, and (d) request such person or persons to execute the “Acknowledgment
20   an Agreement to Be Bound” attached hereto as Exhibit A.
21   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
22         PROTECTED MATERIAL
23         When a Producing Party gives notice to Receiving Parties that certain
24   inadvertently produced material is subject to a claim of privilege or other
25   protection, the obligations of the Receiving Parties are those set forth in Federal
26   Rule of Civil\ Procedure 26(b)(5)(B). This provision is not intended to modify
27   whatever procedure may be established in an e-discovery order that provides for
28   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                              -11-
                                                                       PROTECTIVE ORDER;
                                                                      8:21-cv-00279-DOC-JDE
1    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
2    of a communication or information covered by the attorney-client privilege or work
3    product protection, the parties may incorporate their agreement in the stipulated
4    protective order submitted to the court.
5    13.   MISCELLANEOUS
6          13.1 Right to Further Relief. Nothing in this Order abridges the right of any
7    person to seek its modification by the Court in the future.
8          13.2 Right to Assert Other Objections. By stipulating to the entry of this
9    Protective Order, no Party waives any right it otherwise would have to object to
10   disclosing or producing any information or item on any ground not addressed in
11   this Stipulated Protective Order. Similarly, no Party waives any right to object on
12   any ground to use in evidence of any of the material covered by this Protective
13   Order.
14         13.3 Filing Protected Material. A Party that seeks to file under seal any
15   Protected Material must comply with Local Civil Rule 79-5. Protected Material
16   may only be filed under seal pursuant to a court order authorizing the sealing of the
17   specific Protected Material. If a Party’s request to file Protected Material under seal
18   is denied by the court, then the Receiving Party may file the information in the
19   public record unless otherwise instructed by the court.
20   14.   FINAL DISPOSITION
21         After the final disposition of this Action, as defined in paragraph 6, within 60
22   days of a written request by the Designating Party, each Receiving Party must
23   return all Protected Material to the Producing Party or destroy such material. As
24   used in this subdivision, “all Protected Material” includes all copies, abstracts,
25   compilations, summaries, and any other format reproducing or capturing any of the
26   Protected Material. Whether the Protected Material is returned or destroyed, the
27   Receiving Party must submit a written certification to the Producing Party (and, if
28   not the same person or entity, to the Designating Party) by the 60-day deadline that
                                                -12-
                                                                       PROTECTIVE ORDER;
                                                                      8:21-cv-00279-DOC-JDE
1    (1) identifies (by category, where appropriate) all the Protected Material that was
2    returned or destroyed and (2) affirms that the Receiving Party has not retained any
3    copies, abstracts, compilations, summaries or any other format reproducing or
4    capturing any of the Protected Material. Notwithstanding this provision, Counsel
5    are entitled to retain an archival copy of all pleadings, motion papers, trial,
6    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
7    and trial exhibits, expert reports, attorney work product, and consultant and expert
8    work product, even if such materials contain Protected Material. Any such archival
9    copies that contain or constitute Protected Material remain subject to this Protective
10   Order as set forth in Section 6 (DURATION).
11   15.   VIOLATION
12         Any violation of this Order may be punished by appropriate measures
13   including, without limitation, contempt proceedings and/or monetary sanctions.
14
15
16
           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
17
18
      Dated: June 08, 2021
19                                       JOHN D. EARLY
20                                       United States Magistrate Judge
21
22
23
24
25
26
27
28
                                               -13-
                                                                        PROTECTIVE ORDER;
                                                                       8:21-cv-00279-DOC-JDE
1                                         EXHIBIT A
2                       Acknowledgment and Agreement to be Bound
3            I affirm that I have read the Stipulation and Protective Order in Forever
4    Foundations & Frame, LLC v. Serta Simmons Bedding, LLC, United States District
5    Court, Central District of California Case No. 8:21-cv-00279-DOC-JDE. I
6    understand its terms and agree to be bound by them.
7
8    Signature:    _______________________________
9
10   Print Name: _______________________________
11
12   Date:         _______________________________
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -14-
                                                                       PROTECTIVE ORDER;
                                                                      8:21-cv-00279-DOC-JDE
